Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on February 1, 2019, October 9, 2019 and September 22, 2020 are being considered by the Examiner. 
Drawing
The drawing filed on February 1, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kwang-Jin et al. (Exploration Physics Publication, ‘Reverse-Time Migration Using Poynting Vector’, hereon Kwang).
In reference to claim 1: Kwang discloses a system to perform seismic imaging (see Kwang, Abstract, and page 104, ‘An imaging condition using Poynting Vectors’) , comprising: 
A data processing system comprising a propagation component, gating component, and wave field combination component, the data processing system to (see Kwang, page 103, second column, second paragraph to page 104, first column, and first paragraph): 
Receive seismic data comprising data ensembles of common-source or common- receiver data (see Kwang, page 103, Fig. 3, RTM image); 
Propagate the seismic data forward in time through a subsurface model to generate a first wave field (see Kwang, page 103, Fig. 3, RTM description as related to forward wave-field, wave-field, Ps, see equation 4, on page 104); 
Propagate the seismic data backward in time through the subsurface model to generate a second wave field (see Kwang, page 103, Fig. 3, RTM description as related to backward wave-field, Pg., see equation 4, page 104); and 
Combine the first wave field with the second wave field using a time gate imaging condition to produce subsurface images and image gathers (see Kwang, page 104, equations, 4 and 5 is an equation described to produce subsurface images and image gatherers).
With regard to claim 2: Kwang further discloses that the time gate imaging condition comprises a temporal window function for each of a plurality of time gates (see Kwang, Figs. 1-3 for instance).
With regard to claim 3: Kwang further discloses that each of the plurality of time gates has a predetermined length (see Kwang, Fig. 6 for instance).
With regard to claim 4: Kwang further discloses that the temporal window function comprises at least one of a boxcar, Gaussian, cosine-squared or trapezoidal function (see Kwang, page 104, equations 4 and 5). 
With regard to claim 5: Kwang further discloses that the time gate imaging condition is configured to smooth across a plurality of time gates (see Kwang, Fig. 3, simple muting has eliminated the artifacts properly, which requires a plurality of time gates, also Fig. 6).
With regard to claim 7: Kwang further discloses that the system comprising the data processing system to: generate a gating function from a database (see Kwang, Fig. 4, and Windowed cross correlation).
With regard to claim 8: Kwang further discloses that the system comprising the data processing system to: select a gating function based on a policy (see Kwang, page 104, an imaging condition using Poynting Vectors).
With regard to claim 9: Kwang further discloses that the policy based on at least one of a type of seismic data, an amount of seismic data, a desired output or a quality of seismic data (see Kwang, page 104, and Fig. 4).
With regard to claim 10: Kwang further discloses that the system comprising the data processing system to: select a gating function based an amount of computational resources available (see Kwang, page 104, and Fig. 4). 
With regard to claim 11: Kwang further discloses that the system comprising the data processing system to: select a gating function to reduce noise in the subsurface Kwang, page 103, Figs. 2 and 3 reduction of artifacts or eliminates noise in the subsurface images). 
In reference to claim 12: the analysis of the instant claim is the same as claim 1.
With regard to claim 13: the analysis is similar to claim 2. 
With regard to claim 14: the analysis is similar to claim 3. 
With regard to claim 15: the analysis is similar to claim 4. 
With regard to claim 16: the analysis is similar to claim 5.  
With regard to claim 18: the analysis is similar to claim 8. 
With regard to claim 19: the analysis is similar to claim 9. 
With regard to claim 20: the analysis is similar to claim 10. 
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang in view of Albertin et al. (U.S. PAP 2016/0291177, hereon Albertin).
With regard to claim 6: Kwang discloses a system to perform seismic imaging. The image acquired in the system include a three-dimensional image with x, and y component as a surface texture, and time being the third dimension; however, Kwang is silent about the depth migration that would have given us the fourth dimension. 
Albertin discloses a system for identifying seismic depth imaging in subsalt area using high velocity contrast (see Albertin, paragraphs [0020 to 0023]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system for performing seismic image as taught by Kwang and incorporate a data processing system to generate a 4-dimensional image from the combination of the first wave field with the second wave field using the modified time gate imaging condition in Kwang because Kwang in view of Albertin would provide a better system that would automatically adjust by using time delay estimation and updating the subsurface estimation in a precise manner. 
With regard to claim 17: see the analysis with regard to claim 6 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Krohn et al. (U.S. PAP 2015/0057938) disclosers simultaneous sourcing during both seismic acquisition and seismic inversion.  
Craft et al. (U.S. Patent No. 10,310,133) discloses calibration of geophone and hydrophone pairs. 
Hill (U.S. Patent No. 7,480,206) discloses methods for earth modeling and seismic imaging using interactive and selective updating. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857